

Exhibit 10.1
AMERISTAR CASINOS, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
(Non-Qualified Stock Option Agreement Form 2009-12/03 (Outside Directors))
 
 
 
 
 
Name and Address of Optionee:
 
 
 
 







Date of Grant:
 
 
 
 

No. of Shares:
 
 
 
 

Exercise Price:
 
 

Vesting Schedule:

                        shares on                           
 
                        shares on                           
 
                        shares on                           
 
                        shares on                           









Expiration Date:
 
 
 
 





[Remainder of page intentionally left blank.]






--------------------------------------------------------------------------------



THIS AGREEMENT is made as of the Date of Grant set forth above, between
AMERISTAR CASINOS, INC., a Nevada corporation (hereinafter called the
“Company”), and the optionee named above (hereinafter called the “Optionee”).
RECITALS
The Board of Directors of the Company has determined that it is to the advantage
and interest of the Company and its stockholders to grant, pursuant to the
Company's 2009 Stock Incentive Plan (the “Plan”), the option provided for herein
to the Optionee as an inducement to remain in the service of the Company or a
Related Company (as defined for purposes of the Plan) and to reward
extraordinary effort during such service.
As used herein, the term “Committee” shall mean the Compensation Committee or
such other committee of directors appointed by the Board of Directors of the
Company to administer the Plan, or, if no committee has been appointed for such
purpose, reference to the “Committee” shall be deemed a reference to the Board
of Directors of the Company.
In consideration of the mutual covenants herein contained, the parties agree as
follows:
1.
 Grant of Option. The Company hereby grants to the Optionee the right and option
(the “Option”) to purchase on the terms and conditions set forth herein all or
any part of an aggregate of the number of shares (the “Shares”) of the Common
Stock of the Company (whether authorized and unissued or treasury shares)
identified above next to the heading “No. of Shares” at the purchase price per
Share identified above next to the heading “Exercise Price” as the Optionee may,
from time to time, elect. The Option shall vest and become exercisable on a
cumulative basis in an amount equal to 25% per year for four years beginning on
the day before the anniversary of the Date of Grant, as described in the vesting
schedule set forth above under the heading “Vesting Schedule.” The Option shall
expire on the date set forth above next to the heading “Expiration Date” unless
terminated sooner in accordance with the provisions of Section 5 below.

Nothing contained herein shall be construed to limit or restrict the right of
the Company or any of its subsidiaries to terminate the Optionee's employment or
other Relationship at any time, with or without cause, or to increase or
decrease the Optionee's compensation from the rate in existence at the time the
Option is granted. As used herein, the term “Relationship” shall mean that the
Optionee is or has agreed to become an officer, director, employee, consultant,
adviser or independent contractor of the Company or any Related Company.
2.
Term of Option. The right to exercise the Option granted hereunder, to the
extent unexercised, shall remain in effect until the tenth anniversary of the
grant of this Option, unless another date is specified in Section 1 hereof or
unless sooner terminated in accordance with Section 5 hereof.

3.
Method of Exercise.

(a)
To the extent that the Option has become exercisable hereunder, the Option may
be exercised from time to time by written notice to the Company stating the
number of Shares with respect to which the Option is being exercised, together
with payment in full of the purchase price therefor. Payment of the purchase
price for such Shares shall be made (i) in cash, (ii) by certified or cashier's
check payable to the order of the Company, (iii) in other cash equivalents
acceptable to the Committee in its sole discretion, (iv) in the Committee's sole
discretion, by delivery of shares of the Common Stock of the Company already
owned by the Optionee or subject to vested stock options under the Plan, subject
to such delivery being permissible under the General Corporation Law of the
State of Nevada, including without limitation Section 78.288 thereof, or (v) any
combination of the foregoing. If requested by the Committee, prior to the
delivery of any Shares, the Optionee, or any other





--------------------------------------------------------------------------------



person entitled to exercise the Option, shall supply the Committee with a
representation that the Shares are not being acquired with a view to
distribution and will be sold or otherwise disposed of only in accordance with
applicable federal and state statutes, rules and regulations. As soon after the
notice of exercise as the Company is reasonably able to comply, the Company
shall, without transfer or issue tax to the Optionee or other person entitled to
exercise the Option, deliver to the Optionee or such other person, at the
principal office of the Company or such other place as shall be mutually
acceptable, a certificate or certificates for the Shares being purchased.
(b)
If payment is made with shares of Common Stock of the Company already owned by
the Optionee, the Optionee, or other person entitled to exercise the Option,
shall deliver to the Company with the notice of exercise certificates
representing the number of shares of Common Stock in payment for the Shares,
duly endorsed for transfer to the Company. In addition, if requested by the
Committee, prior to the acceptance of such certificates in payment for the
Shares, the Optionee, or any other person entitled to exercise the Option, shall
supply the Committee with a written representation and warranty that he or she
has good and marketable title to the shares represented by the certificate(s),
free and clear of liens and encumbrances. The value of the shares of Common
Stock so tendered in payment for the Shares being purchased shall be their Fair
Market Value Per Share (as defined below) on the date of the Optionee's notice
of exercise.

(c)
If payment is to be made in shares of Common Stock subject to vested stock
options under the Plan, the per share value attributable to the shares
underlying the stock option(s) to be surrendered or canceled shall be the Fair
Market Value Per Share of such shares less the exercise price per share of such
option(s). The Company and the Optionee or other person entitled to exercise the
Option shall execute and deliver such instruments or modifications of stock
options as shall be necessary to give effect to such an exercise of the Option.

(d)
If for any reason a purported exercise of the Option providing for payment to be
made in whole or in part through the delivery of shares of Common Stock already
owned or underlying vested stock options is rejected by the Committee or is
otherwise not permitted, such purported exercise shall not be effective unless,
following notice thereof from the Company, the Optionee or other person entitled
to exercise the Option promptly pays the exercise price in an acceptable form.

(e)
If the Optionee or other person entitled to exercise the Option desires to
exercise the Option with funds borrowed from a broker-dealer in a margin
transaction under Regulation T of the Board of Governors of the Federal Reserve
System, and such method of exercise is acceptable to the Committee in its sole
discretion, the Optionee's notice of exercise may be delivered to the Company by
such broker-dealer and the Company may deliver the certificate(s) for the Shares
being purchased to such broker-dealer on behalf of the Optionee or other person
entitled to exercise the Option.

(f)
For purposes hereof, the “Fair Market Value Per Share” of the Company's Common
Stock shall mean (i) if the Common Stock is publicly traded, the mean between
the highest and lowest quoted selling prices of the Common Stock on the date in
question or, if not available, on the trading date immediately following such
date or (ii) if the Common Stock is not publicly traded, the fair market value
as determined by the Committee in accordance with Section 409A of the Internal
Revenue Code and Treasury Regulations thereunder (“Section 409A”).

(g)
Notwithstanding the foregoing, the Company shall have the right to postpone the
time of exercise of the Option or the delivery of the Shares for such period as
may be required for the Company with reasonable diligence (i) to comply with any
applicable listing, registration or qualification requirements of any national
securities exchange or over-the-





--------------------------------------------------------------------------------



counter market or under any federal or state law or (ii) to obtain the consent
or approval of any governmental regulatory body. In addition, in connection with
any exercise of the Option, the Committee may require the Optionee or other
person entitled to exercise the Option to agree not to dispose of any of the
Shares acquired upon exercise thereof except upon the satisfaction of specified
conditions which the Committee, in its sole discretion, then deems necessary or
desirable in connection with any then existing and effective requirement or
interpretation of any applicable federal or state securities law, rule or
regulation.
(h)
The Option may be exercised for less than the total number of Shares for which
the Option is then exercisable, provided that a partial exercise may not be for
less than 100 Shares, except in the final year of the term of the Option, and
shall not, in any event, include any fractional Shares.

4.
Tax Withholding. The Optionee shall, no later than the date as of which any
value attributed to the Option first becomes includible in the Optionee's gross
income for applicable tax purposes, pay to the Company, or make arrangements
satisfactory to the Committee (which in the sole discretion of the Committee may
include delivery of shares of Common Stock already owned by the Optionee or
subject to awards under the Plan subject to and in accordance with the
provisions of Section 3(b) or Section 3(c), as applicable) regarding payment of,
any federal, state, local or other taxes of any kind required by law to be
withheld with respect thereto, to enable the Company to claim a deduction in
connection with the exercise of the Option or otherwise to satisfy any legal
requirements. The obligations of the Company hereunder shall be conditional on
such payment or arrangements, and the Company (and, where applicable, any
Related Company), shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment of any kind otherwise due to the
Optionee.



5.
Termination of Option; Acceleration of Vesting upon Death or Permanent
Disability.

(a)
Except as otherwise provided in this Section 5, if the Optionee ceases to have a
Relationship for any reason other than the Optionee's death or Permanent
Disability (as defined in Section 5(c)), the Option shall terminate 90 days from
the date on which such Relationship terminates unless the Optionee has resumed
or initiated a Relationship and has a Relationship on such date. During such
90-day period, the Optionee may exercise the Option but only to the extent the
Option was exercisable on the date of termination of the Optionee's Relationship
and provided that the Option has not expired in accordance with Section 2 or
otherwise terminated as provided herein. A leave of absence approved in writing
by or on behalf of the Committee shall not be deemed a termination of
Relationship for purposes of this Section 5, but the Option may not be exercised
during any such leave of absence, except during the first 90 days thereof.

In the event that the Optionee's Relationship as a non-employee director of the
Company is terminated by the Optionee's Retirement (as defined below), the
Option, if granted at least one (1) year prior to the date of Retirement, shall
continue to vest as described in Section 1 hereof and shall terminate only upon
the earlier of (i) four years from the date of Retirement or (ii) the date set
forth above next to the heading “Expiration Date.” For purposes of this Section
5(a), “Retirement” means the termination of the Optionee's service as a
non-employee director of the Company for any reason other than cause (as defined
in Section 5(c)), death or Permanent Disability (as defined in Section 5(c))
after the Optionee has completed at least five (5) full years of service as a
non-employee director of the Company. Notwithstanding the foregoing, if the
Relationship is terminated for cause, the Option shall terminate upon the
termination of the Relationship.




--------------------------------------------------------------------------------



(b)
If the Optionee shall die at a time when the Optionee is in a Relationship or if
the Optionee shall cease to have a Relationship by reason of Permanent
Disability, any portion of the Option which is not otherwise fully vested and
exercisable with respect to all of the Shares at that time subject to the Option
shall automatically accelerate so that the Option shall immediately become
exercisable for all the Shares at the time subject to the Option and may be
exercised for any or all of those Shares, and the Option shall terminate upon
the earlier of (i) four years from the date of death or termination of the
Relationship by reason of Permanent Disability or (ii) the date set forth above
next to the heading “Expiration Date.” In the case of death, the Option may be
exercised by the person or persons to whom the Optionee's rights under the
Option shall pass by will or by the laws of descent and distribution.

(c)
As used herein, the term “Permanent Disability” shall mean termination of a
Relationship with the Company or any Related Company with the consent of the
Company or such Related Company by reason of permanent and total disability
within the meaning of Section 22(e)(3) of the Internal Revenue Code. As used
herein, the term “for cause” shall mean that the Relationship is terminated by
the Company or a Related Company due to (i) the commission by the Optionee of a
substantial violation, through intentional conduct or through a pattern of
behavior not corrected within a reasonable period of time after written notice
to the Optionee by the Company or such Related Company of such behavior (in
either case, whether by action or omission), of the Optionee's duties on behalf
of the Company or a Related Company or the workplace policies or rules of the
Company or a Related Company which conduct or behavior actually results in
substantial harm to the Company or a Related Company or could reasonably be
expected to put personnel of the Company or a Related Company in serious
jeopardy of imminent harm to their safety, health or well-being or to cause
substantial harm to the business of the Company or a Related Company or (ii) the
commission by the Optionee of any act(s) or omission(s) constituting dishonesty,
a felony or fraud or (iii) the failure of the Optionee to satisfy any
requirements under applicable gaming laws or regulations for the continuance of
the Optionee's Relationship with the Company or such Related Company. For
purposes of the Option, whether a Relationship is or has been terminated “for
cause” shall be finally determined by the Committee.

6.
Adjustments. In the event of any merger, reorganization, consolidation, sale of
all or substantially all assets, recapitalization, stock dividend, stock split,
reverse stock split, spin-off, split-up, split-off, extraordinary cash dividend,
distribution of assets or other change in corporate structure affecting the
Company's Common Stock, a substitution or adjustment, as may be determined to be
appropriate by the Committee in its sole discretion, shall be made in the number
and kind of shares or other property subject to the Option and the exercise
price under the Option; provided, however, that no such adjustment or
substitution shall increase the aggregate value of the Option and no such
adjustment or substitution shall result in the Company being required to sell or
issue any fractional Shares. Notwithstanding the foregoing, no adjustment or
substitution shall be made with respect to the Option pursuant to this Section 6
that would cause the Option, or any other option granted in substitution for the
Option, to be treated as providing for a deferral of compensation under Treas.
Reg. 1.409A-1(b)(5)(i).

7.
Change in Control; Corporate Transaction. In the event of a Change in Control
(as that term is defined in the Plan), any portion of the Option which is not
otherwise fully vested and exercisable with respect to all of the Shares at that
time subject to the Option shall automatically accelerate so that the Option
shall, immediately upon the effective time of the Change in Control, become
exercisable for all the Shares at the time subject to the Option and may be
exercised for any or all of those Shares as fully vested shares of Common Stock
of the Company. In the event of a





--------------------------------------------------------------------------------



Corporate Transaction (as that term is defined in the Plan), any portion of the
Option which is not otherwise fully vested and exercisable with respect to all
of the Shares at that time subject to the Option shall automatically accelerate
so that the Option shall, immediately prior to the effective time of the
Corporate Transaction, become exercisable for all the Shares at the time subject
to the Option and may be exercised for any or all of those Shares as fully
vested shares of Common Stock of the Company. In addition, upon the dissolution
or liquidation of the Company or upon any reorganization, merger or
consolidation as a result of which the Company is not the surviving corporation
(or survives as a wholly owned subsidiary of another corporation), or upon a
sale of substantially all the assets of the Company, the Committee may take such
action as it in its discretion deems appropriate to (i) cash out the Option at
or immediately prior to the date of such event (based on the fair market value
of the Common Stock at the time) and/or (ii) provide that the Option shall be
exercisable for a period of at least 10 business days from the date of receipt
of a notice from the Company of such proposed event, following the expiration of
which period any unexercised portion of the Option shall terminate.
Notwithstanding the foregoing, no period of exercisability of the Option shall
be provided pursuant to clause (ii) of the preceding sentence that would cause
the Option to be treated as providing for a deferral of compensation under
Treas. Reg. 1.409A-1(b)(5)(i).
8.
Provisions Regarding Transferability. The Optionee may transfer the Option to
the Optionee's children, grandchildren or spouse (“Immediate Family”), to one or
more trusts for the benefit of the Optionee's Immediate Family members, or to
one or more partnerships or limited liability companies in which such Immediate
Family members are the only partners or members only upon the express written
consent of the Committee, and provided the Optionee does not receive any
consideration in any form whatsoever for such transfer other than the receipt of
an interest in the trust, partnership or limited liability company to which the
Option is transferred. Upon any such transfer of the Option, the Option shall
continue to be subject to the terms and conditions as were applicable to the
Option immediately prior to the transfer thereof. Except as expressly provided
in the first sentence of this Section 8, the Option is not assignable or
transferable by the Optionee, either voluntarily or by operation of law,
otherwise than by will or by the laws of descent and distribution, and is
exercisable, during the Optionee's lifetime, only by the Optionee.

9.
No Stockholder Rights. The Optionee or other person entitled to exercise the
Option shall have no rights or privileges as a stockholder with respect to any
Shares subject hereto until the Optionee or such person has become the holder of
record of such Shares, and no adjustment (except such adjustments as may be
effected pursuant to the provisions of Section 6 hereof) shall be made for
dividends or distributions of rights in respect of such Shares if the record
date is prior to the date on which the Optionee or such person becomes the
holder of record.

10.
Investment Representation. The Optionee hereby represents that the Option and
any Shares purchased hereunder are being acquired for the Optionee's own account
and not with a view to or for sale in connection with any distribution thereof
except as may be permitted by the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

11.
Conditions to Issuance of Shares. THE COMPANY'S OBLIGATION TO ISSUE OR DELIVER
SHARES OF ITS COMMON STOCK UPON EXERCISE OF THE OPTION IS EXPRESSLY CONDITIONED
UPON THE COMPLETION BY THE COMPANY OF ANY REGISTRATION OR OTHER QUALIFICATION OF
SUCH SHARES UNDER ANY STATE AND/OR FEDERAL LAW OR RULINGS OR REGULATIONS OF ANY
GOVERNMENT REGULATORY BODY OR THE MAKING OF SUCH INVESTMENT REPRESENTATIONS OR
OTHER REPRESENTATIONS AND AGREEMENTS BY THE OPTIONEE (OR ANY PERSON ENTITLED TO
EXERCISE THE OPTION) IN ORDER TO COMPLY WITH THE REQUIREMENTS OF ANY EXEMPTION
FROM ANY SUCH REGISTRATION OR OTHER QUALIFICATION OF SUCH SHARES WHICH THE
COMMITTEE SHALL, IN ITS SOLE





--------------------------------------------------------------------------------



DISCRETION, DEEM NECESSARY OR ADVISABLE. SUCH REQUIRED REPRESENTATIONS AND
AGREEMENTS MAY INCLUDE REPRESENTATIONS AND AGREEMENTS THAT THE OPTIONEE, OR ANY
OTHER PERSON ENTITLED TO EXERCISE THE OPTION, (A) IS NOT PURCHASING SUCH SHARES
FOR DISTRIBUTION AND (B) AGREES TO HAVE PLACED UPON THE FACE AND/OR REVERSE OF
ANY CERTIFICATES FOR SUCH SHARES A LEGEND SETTING FORTH ANY REPRESENTATIONS AND
AGREEMENTS WHICH HAVE BEEN GIVEN TO THE COMMITTEE OR A REFERENCE THERETO AND
STATING THAT, PRIOR TO MAKING ANY SALE OR OTHER DISPOSITION OF ANY SUCH SHARES,
THE OPTIONEE, OR ANY OTHER PERSON ENTITLED TO EXERCISE THE OPTION, WILL GIVE THE
COMPANY NOTICE OF INTENTION TO SELL OR DISPOSE OF THE SHARES NOT LESS THAN FIVE
DAYS PRIOR TO SUCH SALE OR DISPOSITION.
12.
Optionee Subject to Section 16. If the Optionee is a person subject to
Section 16 of the Securities Exchange Act of 1934, as amended, and if for any
reason the Option has not been approved in the manner provided for in clause
(d)(1) or (d)(2) of Rule 16b-3 of the Securities and Exchange Commission,
neither the Option (except upon its exercise) nor the Common Stock underlying
the Option may be disposed of by the Optionee until six months have elapsed
following the date of grant of the Option, unless the Committee otherwise
specifically permits such disposition.

13.
Acceptance of Agreement. By accepting the Option, the Optionee shall be deemed
to have agreed to and accepted all the terms and conditions of this Agreement
and the Plan, without the necessity of the Optionee signing this Agreement. The
Optionee hereby acknowledges and agrees that the acceptance of the Option
constitutes satisfaction in full of any and all pre-existing understandings or
commitments between the Company and the Optionee relating to the Optionee's
right to acquire equity securities of the Company.

14.
Plan Terms. The Option shall be subject to and governed by the terms and
provisions of the Plan, which by this reference are incorporated herein. In the
event of any conflict between the provisions of this Agreement and the Plan, the
Plan shall govern. All determinations and interpretations thereof made by the
Committee shall be conclusive and binding on all parties hereto and upon their
successors and assigns.

EXECUTED as of the Date of Grant.
 
 
 
 
 
 
AMERISTAR CASINOS, INC.
 
 
 
By:  
 
 
 
 
 
 
 
 
 
 

101152006.5




